Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/3/20, is a national stage entry of PCT/CU2019/050002, filed on 5/3/19. A claim for foreign priority has been made to 2018-0037, filed on 5/3/18. A certified copy of the foreign priority document is of record. 

Status of Claims
Claims 1, 3, 7-8, 10, 13, and 15-20 are pending as of the claim set filed on 11/3/20. Claims 2, 4-6, 9, 11-12, and 14 have been canceled. 
Claims 1, 3, 7-8, 10, 13, and 15-20 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008).
The claims are drawn to a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg.
Staniforth teaches pharmaceutical compositions comprising an analgesic, which is provided by controlled release for the treatment of pain and pain-related conditions (Title & Abstract; para [0001]). Staniforth teaches a preferred embodiment wherein the composition a first analgesic and a second analgesic are present, wherein the first analgesic is rapidly released, and the second analgesic is delivered by controlled release (para [0009]). Paracetamol is 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, in view of Staniforth. Staniforth teaches a composition combination of a first analgesic and a second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and further teaches an embodiment wherein the second analgesic is delivered by controlled release, via a controlled release excipient. As such, it would have been prima facie obvious to have arrived at a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient, for controlled release of paracetamol, in an oral dosage form such as a tablet, with a reasonable expectation of success, in view of Staniforth. Furthermore, Staniforth doesn’t teach additional active agents are required, therefore a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol and a pharmaceutical excipient would have been prima facie obvious in consideration of Staniforth. Additionally, Staniforth teaches the dose of analgesics to preferably range from about 0.01 mg to 1.5 g., more preferably from about 1-100 mg., or 10-50 
Regarding the recitation of claim 3, “for the prevention and/or treatment of mixed cancer pain and/or to induce neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes in oncological and non-oncological diseases”, the claims are drawn to a product rather than a process, and this statement in the preamble is thus drawn to intended use of the composition. As discussed above, the claimed fixed-dose combination of amitriptyline and paracetamol would have been prima facie obvious in view of Staniforth. As discussed previously, Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. If the preamble statement imports structural limitations into the claim, it is considered a claim limitation; however, if the body of the claim sets forth the structural limitations of the composition, and the preamble is only to state an intended use of the product, the preamble is not a claim limitation. See MPEP 2111.02 (II):  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As the body of claim 3 fully sets forth the structural components of the composition, the statement of intended use in the preamble doesn’t provide a structural limitation to the claim, and doesn’t distinguish the claimed composition from Staniforth.

Claims 13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008), as applied to claims 1, 3, 7-8, and 10, in view of Sutter et. al., US 20050256182 A1 (publ. 11/17/2005). 
The claims are drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of mild or mild to moderate pain (para [0087]). 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Sutter teaches mixed pain is a chronic pain that is composed of both nociceptive and neuropathic components, with cancer pain an example of a mixed pain (para [0026]). 

Staniforth further teaches suitable analgesics to include opioids such as codeine and morphine (para [0040]), and that analgesics can be administered in separate dosage forms (para [0080]). As such, it would have been prima facie obvious to have treated mild to moderate mixed cancer pain in a subject in need thereof comprising further administering codeine, included within Applicants’ specification as a weak opioid (p. 2, lines 23-30). 
Regarding the recitation of claim 18, “wherein said administration induces neuroprotection in neurodegeneration processes that accompany neuropathic pain syndromes . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staniforth, US 20080138422 A1 (publ. 6/12/2008), as applied to claims 1, 3, 7-8, and 10, in view of Garg, J. Anesthes. & Crit. Care, vol. 4(3), pp. 1-3, publ. 2016.
The claim is drawn to a method of treatment of prevention of mixed cancer pain comprising administering to a subject in need thereof a therapeutically effective dose of a pharmaceutical combination consisting of a fixed-dose combination of amitriptyline and paracetamol, wherein amitriptyline is present in an amount between 1-22.5 mg. and paracetamol is present in an amount between 49-227.5 mg; further comprising administering strong opioids in the prevention and/or treatment of moderate to severe pain. 
Staniforth teaches as discussed previously. Furthermore, Staniforth teaches the composition to be useful for treating subject with pain due to cancer (para [0082]). Staniforth teaches the combination of two analgesics in the composition allows for effective treatment of 
Staniforth doesn’t explicitly teach treatment of mixed cancer pain. 
Garg teaches pain as an adverse effect of cancer, and pain can be of nociceptive, neuropathic, or of mixed origin in cancer patients (p. 1, 1st para of Intro). Garg teaches cancer pain can be acute (e.g., severe), which indicates ongoing tissue injury as well as nociceptive and neural compromise (p. 1, 2nd para of Intro). Garg teaches acute pain in cancer needs aggressive management at initial presentation, with opioids the mainstay treatment for more severe pain (p. 3, left col., 2nd-4th para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated mixed cancer pain in a subject in need thereof comprising administering an effective dose of a pharmaceutical composition comprising a fixed-dose combination of paracetamol and amitriptyline, and to have further administered a strong opioid for moderate to severe pain in view of Staniforth and Garg. Staniforth teaches a combination of a first analgesic and second analgesic, with amitriptyline exemplified as a first analgesic and paracetamol as a second analgesic, and the analgesics to be present in an amount range that overlaps with the ranges recited by claim 1. Staniforth further teaches oral administration as preferred (para [0007]), and once per day administration (para [0088]). Garg teaches cancer pain can be a mix of nociceptive and neuropathic components, and teaches more severe cancer pain to typically be treated with opioids. As Staniforth teaches the combination of analgesics, paracetamol and amitriptyline, for treating cancer pain, and further 


Objection to Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification as filed doesn’t provide proper antecedent basis for the claimed full ranges of amitriptyline and paracetamol as recited by claim 1; a nasal spray, powder for inhalation, ointment, patch, solution, or suspension for infusion as recited by claim 8; or administration of the composition one or more times per day as recited by claim 19.
It is suggested that the above described claim limitations be incorporated into the specification to provide proper antecedent basis. 

Information Disclosure Statements
The IDS filed on 2/23/21 have been considered. 

Conclusion
Claims 1, 3, 7-8, 10, 13, and 15-20 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627